Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) is made as of _____ __,
200__, by and between ValueVision Media, Inc., a Minnesota corporation (the
“Company”), and [      ], [a director] [an officer] of the Company
(“Indemnitee”).
RECITALS
     WHEREAS, the Company and Indemnitee recognize that directors, officers, and
key employees are subject to expensive litigation risks, and the availability
and coverage of liability insurance may be limited in some cases;
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and the Board of Directors of the
Company (the “Board of Directors”) has determined that it is essential to the
best interests of the Company’s shareholders that the Company act to assure such
persons that there will be increased certainty of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified; and
     WHEREAS, the Indemnitee is willing to serve, continue to serve, or take on
additional service for or on behalf of the Company on the condition that the
Indemnitee be so indemnified.
AGREEMENT
     In consideration of the mutual promises made in this Agreement, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the Company and Indemnitee hereby agree as follows:
     1. Indemnification.
          (a) Indemnification by the Company. The Company shall indemnify
Indemnitee to the fullest extent permitted by the Articles of Incorporation of
the Company (the “Articles”), the Bylaws of the Company (the “Bylaws”) or
applicable law against any and all losses, claims, damages, Expenses (as
hereinafter defined) and liabilities, joint or several (including judgments,
fines, ERISA excise taxes or penalties, and amounts paid or to be paid in
settlement, and any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign taxes imposed on any director or officer
as a result of the actual or deemed receipt of any payments under this
Agreement) reasonably incurred or suffered by such person in connection with a
Proceeding (as defined in Section 1(b)); provided, in each case, that Indemnitee
(i) acted in good faith, (ii) did not receive improper personal benefits or
engage in transactions in conflict with the Company’s interest that are void or
voidable under Section 302A.255 of the Minnesota Business Corporation Act (the
“MCBA”), (iii) with respect to acts or omissions occurring in Indemnitee’s
official capacity described in Section 1(b)(i) and (ii),

 



--------------------------------------------------------------------------------



 



reasonably believed that the conduct was in the best interests of the Company,
or with respect to acts or omissions occurring in Indemnitee’s official capacity
described in Section 1(b)(iii), reasonably believed that the conduct was not
opposed to the best interests of the Company and (iv) with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.
          (b) Actions or Proceedings in an Official Capacity. The Indemnitee
shall be entitled to the indemnification under Section 1(a) if Indemnitee is,
was or becomes a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative, arbitration or investigative, including a proceeding by or in
the right of the Company: (i) by reason of the fact that Indemnitee is or was or
may be deemed to be a director, officer, employee or agent of the Company, or
any subsidiary of the Company; (ii) by reason of any action or inaction on the
part of Indemnitee while a director, officer, employee or agent of the Company;
or (iii) by reason of the fact that Indemnitee is or was or may be deemed to be
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, limited liability company, joint venture,
trust or other enterprise or employee benefit plan or by reason of any action or
inaction on the part of such Indemnitee while serving in such capacity (any such
action, suit or proceeding is referred to as a “Proceeding”).
     2. No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to employment by the Company.
     3. Expenses; Indemnification Procedure.
          (a) Advancement of Expenses. Subject to the Indemnitee’s execution of
a written affirmation of Indemnitee’s good faith belief that the criteria for
indemnification have been satisfied and a written undertaking to repay all
amounts advanced by the Company if it is ultimately determined that the criteria
for indemnification have not been satisfied, the Company shall advance all
Expenses incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding within 10 days after (a) the receipt by
the Company of a statement or statements from the Indemnitee requesting such
advance or advances and reasonably evidencing the Expenses incurred by the
Indemnitee; and (b) a determination that the facts then known to the person
making the determination, as provided in Section 3(d), would not preclude
indemnification under this Agreement. The Indemnitee may submit such statements
from time to time. Each written undertaking to pay amounts advanced must be an
unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment. This Section 3(a)
shall not apply to any claim made by Indemnitee for which indemnification is
excluded pursuant to Section 9 below.
          (b) Notice/Cooperation by Indemnitee. Indemnitee shall give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Chief Executive
Officer of the Company and shall be given in accordance with the provisions of
Section 12(d) below. In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.

-2-



--------------------------------------------------------------------------------



 



          (c) Procedure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including
documentation and information that is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification. Any Expenses incurred by
the Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by Indemnitee
under the immediately preceding sentence irrespective of the outcome of the
determination of the Indemnitee’s entitlement to indemnification. If the person
making such determination, as provided in Section 3(d), shall determine that the
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within 10 days after such determination. If the person making such determination
shall determine that the Indemnitee is entitled to indemnification as to part
(but not all) of the application for indemnification, such person shall
reasonably prorate such part of indemnification among such claims, issues or
matters.
          (d) Determination of Entitlement to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to Section 1(a) hereof,
the entitlement of the Indemnitee to indemnification pursuant to the terms of
this Agreement shall be determined by the following person or persons, who shall
be empowered to make such determination: (i) by the Board of Directors by a
majority of a quorum, with only Disinterested Directors (as hereinafter defined)
counted for determining both a majority and a quorum; (ii) if a quorum cannot be
obtained under clause (i), by a majority of a committee of the Board of
Directors, consisting solely of two or more Disinterested Directors, duly
designated to act in the matter by a majority of the full Board of Directors
including the directors who are parties to the Proceeding; (iii) if a
determination is not made under clause (i) or (ii) or in the event of a Change
of Control (as hereinafter defined), by Special Legal Counsel (as hereinafter
defined); or (iv) if a determination is not made under clause (i), (ii) or
(iii), by the affirmative vote of a majority of the shareholders of the Company,
with the shares held by parties to the Proceeding not counted for purposes of
determining a quorum and not entitled to vote on the determination.
          (e) Presumptions and Effect of Certain Proceedings. In any
determination with respect to entitlement to indemnification, including any
court proceeding described in this Section 3(e), the Indemnitee shall be
presumed to be entitled to indemnification hereunder and the Company shall have
the burden of proof in the making of any determination contrary to such
presumption. If the Board of Directors, or such other person or persons
empowered pursuant to Section 3(d) to make the determination of whether
Indemnitee is entitled to indemnification, shall have failed to make a
determination as to entitlement to indemnification within 60 days after (1) the
later of the termination of a proceeding or a written request for
indemnification to the Company or (2) a written request for an advance of
expenses, a Minnesota court may make the determination of whether Indemnitee is
entitled to indemnification. The termination of any Proceeding by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself: (a) create a presumption that the Indemnitee
did not act in good faith and in a manner which he/she reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
action as a director, officer, trustee, employee

-3-



--------------------------------------------------------------------------------



 



or agent of an employee benefit plan, that the Indemnitee did not act in good
faith and in a manner that the Indemnitee reasonably believed to be in the best
interests of the participants or beneficiaries of the employee benefit plan; or
(b) otherwise adversely affect the rights of the Indemnitee to indemnification,
except as may be provided herein.
          (f) Notice to Insurers. If, at the time of the receipt of a notice of
a claim pursuant to Section 3(b), the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
          (g) Selection of Counsel. In the event the Company shall be obligated
under Section 3(a) to pay the expenses of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld or delayed, upon the delivery to Indemnitee of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded, after consultation with counsel for the Company, that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.
          (h) Settlement of Action or Claim. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without its written consent, which consent shall
not be unreasonably withheld. The Company shall not be required to obtain the
consent of Indemnitee to settle any action or claim which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants Indemnitee a complete and unqualified
release in respect of potential liability.
          (i) Remedies After Determination Not to Indemnify. If a determination
is made under this Agreement that the Indemnitee is not entitled to
indemnification hereunder or if the payment has not been timely made following a
determination of entitlement to indemnification pursuant to Sections 3(c), 3(d)
and 3(e), or if Expenses are not advanced pursuant to Section 3(a), the
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Minnesota or any other court of competent jurisdiction of the
Indemnitee’s entitlement to such indemnification or advance. The Company shall
not unreasonably oppose the Indemnitee’s right to seek any such adjudication.
Such judicial proceeding shall be made de novo, and the Indemnitee shall not be
prejudiced by reason of a determination (if so made) that

-4-



--------------------------------------------------------------------------------



 



the Indemnitee is not entitled to indemnification. If a determination is made or
deemed to have been made pursuant to the terms of Sections 3(c), 3(d) and 3(e)
that the Indemnitee is entitled to indemnification, the Company shall be bound
by such determination and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court shall determine that
the Indemnitee is entitled to any indemnification hereunder, the Company shall
pay all reasonable Expenses actually incurred by the Indemnitee in connection
with such adjudication (including, but not limited to, any appellate
proceedings).
     4. Additional Indemnification Rights; Nonexclusivity.
          (a) Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee hereunder to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Articles,
the Bylaws or applicable law. In the event of any change, after the date of this
Agreement, in any applicable law, statute, or rule which expands the right of a
Minnesota corporation to indemnify a member of its board of directors or an
officer, employee or agent, such changes shall be deemed to be within the
purview of Indemnitee’s rights and the Company’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Minnesota corporation to indemnify a member of its
board of directors or an officer, employee or agent, such changes, to the extent
not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
          (b) Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Articles, the Bylaws, any agreement, any vote of stockholders or
disinterested members of the Board of Directors, the MCBA, or otherwise, both as
to action in Indemnitee’s official capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any action, suit or other covered proceeding.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred in the
investigation, defense, appeal or settlement of any civil or criminal action,
suit or proceeding, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.
     6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its officers, employees or agents
under this Agreement or otherwise. For example, the Company and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible

-5-



--------------------------------------------------------------------------------



 



for liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.
     7. Director and Officer Liability Insurance. The Company shall use
commercially reasonable efforts to obtain and maintain in full force and effect
liability insurance applicable to directors and officers in reasonable amounts
from established and reputable insurers (subject to appropriate cost
considerations), as determined in good faith by the Board of Directors. In all
policies of director and officer liability insurance, Indemnitee shall be
covered by such policy or policies in such a manner as to provide Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if Indemnitee is a director of the Company, or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer of the Company, or of the Company’s key employees, controlling persons,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, controlling person, agent or fiduciary of the Company, as the case may
be. The Company shall advise Indemnitee as to the general terms of, and the
amounts of coverage provided by, any liability insurance policy described in
this Section 7 and shall promptly notify Indemnitee if, at any time, any such
insurance policy will no longer be maintained, the amount of coverage under any
such insurance policy will be decreased or the terms of any such insurance
policy will materially change.
     8. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 302A.521 of the MCBA, but such indemnification or advancement of
expenses may be provided by the Company in specific cases if the Board of
Directors finds it to be appropriate;
          (b) Lack of Good Faith; Frivolous Claims. To indemnify an Indemnitee
for any expenses incurred by the Indemnitee with respect to any proceeding
initiated by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each

-6-



--------------------------------------------------------------------------------



 



of the material assertions made by Indemnitee in such proceeding was either
frivolous or not made in good faith.
          (c) Fraud. To indemnify an Indemnitee if a final decision by a court
having jurisdiction in the matter shall determine that the Indemnitee has
committed fraud on the Company;
          (d) Insured Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company;
          (e) Claims under Section 16(b). To indemnify Indemnitee for expenses
or the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any similar successor statute; or
          (f) Prior Payment. To indemnify Indemnitee with respect to matters for
which payment has actually been made to or on behalf of Indemnitee under any
insurance policy or under another valid and enforceable indemnity provision,
except with respect to any excess beyond the amount paid under any insurance
policy or other indemnity provision and except for any payments which are
required to be disgorged by Indemnitee.
     10. Construction of Certain Phrases.
          (a) For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries.
          (b) For purposes of this Agreement, if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.
     11. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action were not made in good faith, or were frivolous or fraudulent, or that
such indemnification was unlawful. In the event of an action instituted by or in
the name of the Company under this Agreement or to enforce or interpret any of
the terms of this Agreement, Indemnitee shall be entitled to be paid all court
costs and expenses, including attorneys’ fees, incurred by Indemnitee in defense
of such action (including with respect to Indemnitee’s counterclaims and
cross-claims

-7-



--------------------------------------------------------------------------------



 



made in such action), unless as a part of such action the court determines that
each of Indemnitee’s material defenses to such action were made in bad faith or
were frivolous.
     12. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Minnesota, without giving effect to principles of conflict of law.
          (b) Entire Agreement; Amendments; Enforcement of Rights. This
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
          (c) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
          (d) Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or sent by fax or 48 hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address or fax number as set forth below or as subsequently
modified by written notice.
          (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (f) Successors and Assigns. This Agreement shall survive and continue
even though the Indemnitee may have terminated the Indemnitee’s service as a
director, officer, employee, agent or fiduciary of the Company or as a director,
officer, partner, trustee, governor, manager, employee, agent or fiduciary of
any other entity, including, but not limited to another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise or by reason of any act or omission by the Indemnitee
in any such capacity. This Agreement shall be binding upon the Company and its
successors and assigns, including, without limitation, any corporation or other
entity which may have acquired all or substantially all of the Company’s assets
or business or into which the Company may be consolidated or merged, and shall
inure to the benefit of the Indemnitee and the Indemnitee’s spouse, successors,
assigns, heirs, devisees, executors, administrators or other legal
representations. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company and the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same

-8-



--------------------------------------------------------------------------------



 



extent that the Company would be required to perform if no such succession or
assignment had taken place.
          (g) Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.
     13. Definitions. For purposes of this Agreement:
          (a) “Change of Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the total voting power
represented by the Company’s then outstanding securities of the Company which
vote generally in the election of directors (“Voting Securities”), or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 70% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company’s assets.
          (b) “Disinterested Director” shall mean a director of the Company who
is not at the time a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by Indemnitee.
          (c) “Expenses” shall include all attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative in nature.
          (d) “Special Legal Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent (i) the Company or

-9-



--------------------------------------------------------------------------------



 



the Indemnitee in any matter material to either such party or (ii) any other
party to the action, suit, investigation or proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the Special Legal
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement. Special Legal
Counsel will be selected either by (a) a majority of a quorum of the Board of
Directors, with only Disinterested Directors counted for determining both a
majority and a quorum or (b) by a majority of a committee of the Board of
Directors, consisting solely of two or more Disinterested Directors, duly
designated to act in the matter by a majority of the full Board of Directors
including directors who are parties to such action, suit, investigation or
proceeding. If Special Legal Counsel cannot be selected by the method prescribed
in clause (a) or (b), then Special Legal Counsel will be selected by a majority
of the full board including directors who are parties.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



[Signature Page of Indemnification Agreement]
     The parties hereto have executed this Agreement as of the day and year set
forth on the first page of this Agreement.

            ValueVision Media, Inc.
      By:           Name:           Title:      

            Address:                      Fax Number:        

          AGREED TO AND ACCEPTED:
       
       
      (Signature)           Address:                      Fax Number:          



-11-